LEWANDOWSKI V. CITY OF MILWAUKEE
JOHNNY SGRIGNUOLI                                                    February 28, 2019


                                                                              Page 1

                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF WISCONSIN
         __________________________________________________
         SHANNON LEWANDOWSKI,
                              Plaintiff,
         -vs-                              Case No. 16 CV 1089


         CITY OF MILWAUKEE,
                              Defendant.
         __________________________________________________




                                DEPOSITION OF
                              JOHNNY SGRIGNUOLI
                                (Pages 1 - 53)




                               Mequon, Wisconsin
                              February 28, 2019
                         10:00 a.m. to 1:00 p.m.




                                PHYLLIS KAPARIS
                     Registered Professional Reporter


Halma Reporting Group, Inc.                414-271-4466          One Group; One Vision
   Case 2:16-cv-01089-WED Filed 06/21/19 Page 1 of 22 Document 86-46
                                       Exhibit 46
LEWANDOWSKI V. CITY OF MILWAUKEE
JOHNNY SGRIGNUOLI                                                                                                            February 28, 2019

                                                                        Page 2                                                            Page 4
 1                 APPEARANCES                                                   1                  P R O C E E D I N G S.
 2                 HEINS EMPLOYMENT LAW PRACTICE LLC, 1001                       2                  (Exhibits 1-4 were marked.)
 3    West Glen Oaks Lane, Suite 101, Mequon, Wisconsin                          3                  JOHNNY SGRIGNUOLI, called as a
 4    53092, by MS. JANET L. HEINS                                               4        witness herein by the Plaintiff, after having
 5    (jheins@heinslawoffice.com), appeared on behalf of the                     5        been first duly sworn, was examined and testified
 6    Plaintiff.                                                                 6        as follows:
 7                 RETTKO LAW OFFICES, S.C., 15460 West                          7                   EXAMINATION
 8    Capitol Drive, Suite 150, Brookfield, Wisconsin 53005,                     8    BY MS. HEINS:
 9    by MR. WILLIAM R. RETTKO (bill@rettkolaw.com), appeared 9                       Q    Good morning. Could you give us your name and
10    on behalf of the Witness.                                                  10       spell it for the record, please?
11                 OFFICE OF THE CITY ATTORNEY, Frank P.                         11   A   Sure. Johnny Sgrignuoli, J-O-H-N-N-Y,
12    Zeidler Municipal Building, 841 North Broadway, 7th                        12       S-G-R-I-G-N-U-O-L-I.
13    Floor, Milwaukee, Wisconsin 53202-3653, by MR. ROBIN                       13   Q    You understand that you're here today to give
14    PEDERSON (rpederson@milwaukee.gov), Assistant City                         14       testimony in the case of Shannon Lewandowski
15    Attorney, appeared on behalf of the Defendant.                             15       versus The City of Milwaukee?
16                                                                               16   A   Yes.
17                                                                               17   Q    How long have you known Shannon Lewandowski?
18                       INDEX                                                   18   A   I would estimate -- I'm just trying to think back
19                                                                               19       to when I was assigned to the CIB. I would
20    WITNESS              EXAMINATION                           PAGE            20       estimate -- oh, boy. Bear with me for a second
21    JOHNNY SGRIGNUOLI                                                          21       because it's -- maybe 2012 or '13, but I'm
22    By Ms. Heins......................................... 4                    22       guessing when I was assigned there. It's been a
23    By Mr. Pederson...................................... 99                   23       while.
24    By Ms. Heins.........................................100                   24   Q    Okay. Well, let's go through that. You're
25                                                                               25       currently employed by the Milwaukee Police


                                                                        Page 3                                                            Page 5
 1                     EXHIBITS                                                  1        Department?
 2    EXHIBIT              DESCRIPTION                           ID'D            2    A    Yes.
 3    Exhibit 1 IAD Case Management Record................ 23                    3    Q    And what's your current position?
 4    Exhibit 2 Squad Accident Report..................... 52                    4    A    I work at the Criminal Investigation Bureau as a
 5    Exhibit 3 Lewandowski Memo RE: IOD/FMLA............. 51 5                           Captain.
 6                                                                               6    Q    All right. And how long have you been a Captain
 7    Exhibit 4 Employee Case File (* CONFIDENTIAL *)..... 53                    7        in the CIB?
 8                                                                               8    A    2015, I believe August.
 9                                                                               9    Q    Okay. Prior to August, 2015 what were your
10            * * * CONFIDENTIAL DESIGNATION * * *                               10       duties or what was your title with the Milwaukee
11                      Pages 54 - 106                                           11       Police Department?
12                                                                               12   A    Immediately prior?
13                                                                               13   Q    Yes.
14                     DOCUMENT REQUEST                                          14   A    Lieutenant in the Milwaukee Police Department
15                   1. Page 56, line 10                                         15       assigned to the -- I believe it was called the
16    Any documentation that Captain Scrignuoli submitted                        16       Investigations Division back then. We
17    requesting reversal of his discipline and any document                     17       restructured a few times, so.
18    issued by the department in response to that.                              18   Q    Right.
19                                                                               19   A    It was the same thing, detectives.
20                                                                               20   Q    Okay. And how long did you hold that position?
21                                                                               21   A    It's hard to say. I was assigned -- I know I was
22    (Original transcript sent to Attorney Heins)                               22       assigned to Internal Affairs prior to that. I'm
23    (Original exhibits attached to original transcript)                        23       guessing a year, year-and-a-half. It's really
24                                                                               24       kind of hard to remember that far.
25                                                                               25   Q    And at some point during that year,



                                                                                                                                  2 (Pages 2 to 5)
Halma Reporting Group, Inc.                                             414-271-4466                                  One Group; One Vision
     Case 2:16-cv-01089-WED Filed 06/21/19 Page 2 of 22 Document 86-46
                                                                 Exhibit 46
LEWANDOWSKI V. CITY OF MILWAUKEE
JOHNNY SGRIGNUOLI                                                                                                 February 28, 2019

                                                            Page 6                                                             Page 8
 1        year-and-a-half were you also an Acting Captain?           1        District 7 and 4. Again, another restructuring
 2    A   Yes.                                                       2        occurred where it was initially District 3 and 5,
 3    Q    And how did that come about?                              3        and then 7 and 4 were added. So all the north
 4    A   The Captain retired that was assigned there, Chad          4        side districts essentially.
 5        Wagner, and I was a Lieutenant, and the Assistant          5    Q    Okay. When did you start with the Milwaukee
 6        Chief then, Kurt Leibold, designated me as the             6        Police Department initially?
 7        person in charge.                                          7    A   March of 1994.
 8    Q    And how long did you serve in that capacity?              8    Q    Okay.
 9    A   Six months maybe, give or take.                            9    A   March 14th.
10    Q    Okay. And before being a Lieutenant in the                10   Q    How long did you spend in Internal Affairs or
11        Investigations Division, what was your title?              11       whatever it's been called during the various
12    A   Before I was promoted to Lieutenant or --                  12       reorganizations?
13    Q    Yes.                                                      13   A   I spent time there as a Sergeant, and then I
14    A   -- before I was assigned there? I was a                    14       spent time there as a Lieutenant. I would say
15        Sergeant.                                                  15       total time maybe two-and-a-half years.
16    Q    How long were you a Sergeant?                             16   Q    Okay.
17    A   From 2000 until 2009?                                      17   A   It's an estimate.
18    Q    And where were you assigned as Sergeant?                  18   Q    Okay. Was part of that time in Internal Affairs
19    A   Initially District 6 in 2000. And then a short             19       in 2009?
20        time after that I -- I don't remember exact                20   A   So I have to recall.
21        dates -- I went to District 3. Then -- you're              21   Q    Sure.
22        asking me to go back 20 years. I really don't              22   A   I don't think so. I think I was at District 7
23        recall exactly, but I do know all the assignments          23       and District 2. And then I went to the -- what
24        I had. I just don't know them in chronological             24       was then known as Neighborhood Task Force. And
25        order.                                                     25       then I went to Internal Affairs, so it would have



                                                            Page 7                                                             Page 9
 1    Q    That's fine. I'm just interested in the                   1        been after '09, maybe '10 or '11.
 2        different assignments.                                     2    Q    Okay.
 3    A    Okay. So patrol at District 6. District 3, I              3    A   I don't think I got sent there in '09.
 4        worked in the Intelligence Division, which was             4    Q    And when was your other stint in Internal
 5        part of the Criminal Investigation Bureau. I               5        Affairs?
 6        worked at Internal Affairs. I worked at                    6    A   That was as a Sergeant, and that would have been
 7        District 5, and then I was promoted to Lieutenant          7        in '07 or '08 perhaps, because it was just prior
 8        out of that assignment at District 5.                      8        to going to District 5. And then I got promoted
 9    Q    Okay. And in your assignment as Captain, are you          9        to Lieutenant.
10        assigned to a particular district?                         10   Q    Okay.
11    A    I'm assigned to a division, the Narcotics                 11   A   It's hard to remember exact dates going back that
12        Division, the High Intensity Drug Trafficking              12       far.
13        Areas. The acronym is HIDTA.                               13   Q    You do get shifted around fairly regularly in the
14    Q    And the detectives who work under you, what               14       department, right?
15        districts are they working out of?                         15   A   I've been lucky to have a very wide variety of
16    A    They work out of the same building. We don't              16       assignments, yes.
17        have a specific district. In fact, the personnel           17   Q    Okay. Can you describe what your duties are as
18        there, many of them are deputized federal agents,          18       Captain in the CIB?
19        so we have -- they have jurisdiction all over the          19   A   I essentially at this point oversee all
20        state, quite frankly, the Midwest Region. So               20       operations both in the sense of physical
21        they're responsible for the entire -- as far as            21       operations that occur with our detectives and
22        City of Milwaukee, our entire jurisdiction.                22       police officers and sergeant and lieutenant.
23    Q    Okay. As a Lieutenant, and some portion of which          23                  I also oversee and manage budgets
24        Acting Captain, what district were you assigned?           24       that the Milwaukee Police Department and the
25    A    North side districts, District 3, 5, eventually           25       HIDTA initiative have memorandums of



                                                                                                                       3 (Pages 6 to 9)
Halma Reporting Group, Inc.                                 414-271-4466                                    One Group; One Vision
     Case 2:16-cv-01089-WED Filed 06/21/19 Page 3 of 22 Document 86-46
                                                     Exhibit 46
LEWANDOWSKI V. CITY OF MILWAUKEE
JOHNNY SGRIGNUOLI                                                                                              February 28, 2019

                                                          Page 10                                                         Page 12
 1        understanding with, supervise all of the                   1   A    2000.
 2        subordinate personnel that are there, and I work           2   Q    Okay. That seemed too easy.
 3        as a liaison with federal agencies, private and            3   A    That one I know.
 4        public sector partners, and all of the partners            4   Q    I have a friend who got married in 2000 also, so
 5        back at the Police Administration Building. So a           5       that he could always do the math easily on how
 6        variety of different duties.                               6       long he'd been married.
 7    Q    Okay. And you mentioned that as a Lieutenant in           7                 Do you have children?
 8        the Investigations Division that you supervised            8   A    Yes.
 9        detectives.                                                9   Q    How many?
10    A   Yes.                                                      10   A    Three.
11    Q    Do you still supervise detectives as Captain?            11   Q    What are their ages, roughly?
12    A   Not directly, but I am responsible for all MPD            12                 MR. RETTKO: What's the relevance of
13        personnel that are assigned to me, yes.                   13       this?
14    Q    Okay. And when you were Acting Captain, were you 14                         MS. HEINS: Just getting personal
15        also supervising detectives?                              15       background information.
16    A   Yes.                                                      16                 MR. RETTKO: You can answer this one.
17    Q    And when I speak about detectives, are there             17                 THE WITNESS: 16, 15, 13.
18        detectives in different divisions or are they all         18   BY MS. HEINS:
19        in CIB?                                                   19   Q    Okay. All right. So you've known Shannon
20    A   Well, the Criminal Investigation Bureau is a              20       Lewandowski for six or seven years, I think you
21        bureau that has divisions within it. So within            21       said since 2012 or 2013. Does that sound right?
22        the bureau, you have members assigned to violent          22   A    As soon as I got assigned to the Acting Captain
23        crimes, you have members assigned to homicide,            23       job. She worked in the -- I believe it was
24        members assigned to sensitive crimes, robbery,            24       called the Central Division or Central Sector of
25        property crimes. So there's a lot of                      25       the CIB, and I was overseeing that. So when I



                                                          Page 11                                                         Page 13
 1        subsections. So they all work for the Criminal             1       got assigned there is when she worked for me.
 2        Investigation Bureau, each division, if that               2   Q   Okay. How would you describe Shannon
 3        makes it clear.                                            3       Lewandowski?
 4    Q    Yes. Thank you.                                           4   A   Can you be more specific?
 5               What is your highest level of                       5   Q   Well, I want to talk about personally and
 6        education?                                                 6       professionally. So start with whichever one you
 7    A    Marquette University, graduate.                           7       want.
 8    Q    In what?                                                  8   A   Well, professionally is how I know her.
 9    A    Business school in leadership.                            9   Q   Okay.
10    Q    What was the highest degree you received from            10   A   And a very hard worker, pays attention to detail,
11        them?                                                     11       very persistent. What else can I say? Goes the
12    A    A master's degree.                                       12       extra mile, very -- just a thorough, very
13    Q    So MBA?                                                  13       hard-working detective --
14    A    No, no. I'm not good with math.                          14   Q   Okay.
15    Q    All right. And obviously then you have an                15   A   -- would be the best way to describe her.
16        undergraduate degree.                                     16   Q   Did you know her before she was a detective?
17    A    From UWM, Milwaukee.                                     17   A   I don't think so.
18    Q    Okay. Is that a bachelor of science?                     18   Q   Okay.
19    A    Yes. In fact, I'm just wrapping up at Marquette          19   A   I don't recall that, no.
20        very shortly, a couple of weeks.                          20   Q   Okay. So how would you describe her personally,
21    Q    Okay. Are you married?                                   21       say personality-wise?
22    A    Yes.                                                     22   A   Very independent, outspoken, confident,
23    Q    How long?                                                23       dedicated. That's about it.
24    A    Nineteen years.                                          24   Q   Okay. Generally speaking if a member of the
25    Q    So --                                                    25       department has some type of complaint against



                                                                                                                4 (Pages 10 to 13)
Halma Reporting Group, Inc.                                   414-271-4466                               One Group; One Vision
     Case 2:16-cv-01089-WED Filed 06/21/19 Page 4 of 22 Document 86-46
                                                     Exhibit 46
LEWANDOWSKI V. CITY OF MILWAUKEE
JOHNNY SGRIGNUOLI                                                                                                 February 28, 2019

                                                            Page 14                                                             Page 16
 1        another member of the department, is there a                1    Q    That or documented any other way.
 2        particular agency or bureau or some division of             2                  MR. RETTKO: Just one question for
 3        the department that investigates those?                     3        clarification. As Captain he was never her
 4    A    If you're talking about a personnel complaint,             4        direct supervisor, and I don't believe he ever
 5        yes, it would be the Internal Affairs Division.             5        said he was her direct supervisor.
 6    Q    When you were in the Internal Affairs Division,            6                  MS. HEINS: Right. That's not what
 7        either time, did you ever see a complaint come              7        I'm asking.
 8        across from Shannon Lewandowski?                            8                  MR. RETTKO: Okay.
 9    A    I don't remember. I don't recall that. Can you             9                  MS. HEINS: He's two levels up
10        be more specific?                                           10       obviously. But let me go back.
11    Q    Yes. I'm trying to think of how to describe it             11   BY MS. HEINS:
12        in a short period of time. Do you recall seeing             12   Q    When Shannon Lewandowski was working under your
13        a complaint by Shannon Lewandowski that Chief               13       indirect supervision, I think you mentioned you
14        Flynn had come to her house drunk and hit on her?           14       saw and approved performance reviews that were
15    A    Absolutely not.                                            15       performed on her?
16    Q    You don't recall seeing anything like that while           16   A   Anything for the division would have ultimately
17        you were in Internal Affairs?                               17       come through me, yes.
18    A    I don't.                                                   18   Q    Okay. Do you recall seeing any either
19    Q    Did you ever hear about it?                                19       performance reviews or other documents that
20    A    No.                                                        20       indicated any kind of performance issue with
21    Q    Okay. And you are aware that Detective                     21       Shannon Lewandowski?
22        Lewandowski filed complaints about being                    22   A   I don't recall. If she would have had an
23        discriminated against in the department as a                23       evaluation done while I was there, I would have
24        woman, right?                                               24       seen it. But that could be verified by my
25    A    I believe so, but I don't recall specifics. I              25       signature on there.



                                                            Page 15                                                             Page 17
 1        know I had been in the City Attorney's Office               1    Q    Right.
 2        prior regarding something that Shannon had filed,           2    A   I don't remember any positives or negatives. I
 3        but I don't know the details of it.                         3        just go back to what I recall about her work
 4    Q    Were you ever working in Internal Affairs when             4        performance.
 5        she filed any of those complaints?                          5    Q    Okay. Do you recall an occasion where you
 6    A   I don't believe so.                                         6        received a copy of an e-mail she sent to Chief
 7    Q    Okay. You mentioned that you were in the City              7        Flynn about an arrest warrant?
 8        Attorney's Office discussing at least one of                8    A   I don't recall that.
 9        those complaints. Was that one that included                9    Q    Okay. Did Chief Flynn have an open door policy?
10        allegations against you personally?                         10   A   Not to me he didn't. I never heard that.
11    A   I think so. That would have been the reason I               11   Q    All right. So if he had not had an open door
12        was there.                                                  12       policy, did that mean that he expected everyone
13    Q    Okay. That was my follow-up question.                      13       to go through the chain of command with
14    A   Yeah.                                                       14       everything?
15    Q    Were you ever responsible for doing a performance          15   A   That was made very clear to us as commanders,
16        review on Shannon Lewandowski?                              16       yes, chain of command.
17    A   I would have not been directly responsible for              17   Q    How was that made clear to you?
18        doing it, but I would have seen one of the                  18   A   Just through our Assistant Chief and through the
19        Lieutenant's reports. It would have come through            19       policies.
20        me, yes.                                                    20   Q    Okay. Do you recall a suspect named Anthony
21    Q    Okay. Do you recall there being any issues with            21       Bradley?
22        Shannon Lewandowski's performance while you were            22   A   I don't.
23        one of her supervisors?                                     23   Q    In case it helps your recollection, he was an
24    A   You mean specifically something documented on her           24       individual who ultimately -- to use a
25        performance review?                                         25       colloquialism -- committed suicide by cop.



                                                                                                                    5 (Pages 14 to 17)
Halma Reporting Group, Inc.                                 414-271-4466                                   One Group; One Vision
     Case 2:16-cv-01089-WED Filed 06/21/19 Page 5 of 22 Document 86-46
                                                         Exhibit 46
LEWANDOWSKI V. CITY OF MILWAUKEE
JOHNNY SGRIGNUOLI                                                                                           February 28, 2019

                                                       Page 18                                                             Page 20
 1    A   I'm sorry. I don't remember the name.                  1    Q    All right. Would it also present a problem for
 2    Q    Okay.                                                 2        the individuals in the intervening chain of
 3    A   Or the incident.                                       3        command for allowing one of their subordinates to
 4    Q    All right. Well, as part of -- have you reviewed      4        skip the chain of command?
 5        any of the documents in this lawsuit?                  5    A   No problem at all.
 6    A   I don't remember. I don't recall.                      6    Q    No? So you would have no reason to tell her not
 7    Q    Okay.                                                 7        to cross you again?
 8    A   I don't know if that's been made accessible to         8                   MR. RETTKO: I'm going to object. It
 9        me.                                                    9        assumes a fact not yet in evidence. He has
10    Q    All right. Well, referring to the Complaint in        10       denied that he ever said that to her.
11        the case, which is already part of the record, so      11                  But go ahead and answer.
12        it's the Amended Complaint in particular which         12                  THE WITNESS: Can you ask me that
13        would be ECF 47, for reference later. Just to be       13       question again?
14        brief, Ms. Lewandowski details that she had            14   BY MS. HEINS:
15        received an informant tip on where to find a           15   Q    Sure. So you would have no reason to tell
16        wanted person on December 6, 2014. And she             16       Ms. Lewandowski not to cross you again?
17        describes her efforts to get someone to authorize      17   A   Absolutely not. I don't think I ever used that
18        a warrant and indicates that she -- after various      18       term in my life.
19        unsuccessful attempts she e-mailed you,                19   Q    All right. Did you ever tell Ms. Lewandowski
20        Lieutenant Lough, Lieutenant Hanley, Captain           20       that she should apologize for anything?
21        Smith, Lieutenant Armbruster and Chief Flynn           21   A   No, I don't -- no.
22        indicating that she had had problems getting           22   Q    Okay. Did you tell Ms. Lewandowski that it would
23        anyone to authorize this, and ultimately did           23       be her career if she did that again?
24        receive clearance to arrest the suspect, but he        24   A   Absolutely not.
25        later committed suicide by cop. Any of that            25   Q    You mentioned a moment ago that sending such an


                                                       Page 19                                                             Page 21
 1        sound familiar to you?                                 1        e-mail outside of the chain of command would
 2    A   I'm sorry. It doesn't.                                 2        reflect poorly on the person who sent it.
 3    Q    Okay. She also indicates that a few days after        3    A   I believe so, yes.
 4        she had sent this e-mail you, who were Acting          4    Q    Why?
 5        Captain at the time, talked to her in the hallway      5    A   Well, that's why we have layers of supervision.
 6        about that e-mail. Do you recall doing that?           6        You can take your concerns to your immediate
 7    A   I don't.                                               7        supervisor, and if that doesn't resolve it, you
 8    Q    Did you ask her any words to the effect of, what      8        go to the next level. I can't, nor have I ever
 9        the hell is wrong with you? Why would you write        9        sent an e-mail directly above my direct
10        to the Chief?                                          10       supervisor's boss. That isn't how we train
11    A   No.                                                    11       people. That isn't what's expected.
12    Q    Okay. Did you tell her not to write any more          12   Q    Okay. All right. Did you ever personally
13        e-mails to the Chief?                                  13       reprimand Shannon Lewandowski for anything?
14    A   No.                                                    14   A   Can you clarify reprimand?
15    Q    Did you tell her not to do anything to cross you      15   Q    Admonish, to use slang, to yell at her or
16        again?                                                 16       indicate that you were unhappy with something she
17    A   No.                                                    17       had done.
18    Q    Okay. Assuming for the sake of this question          18   A   No.
19        that Shannon Lewandowski did send an e-mail            19   Q    Okay. In the end of the 2014 and the beginning
20        directly to Chief Flynn without going through the      20       of 2015, what was department's policy or approach
21        chain of command, is that something that would         21       to overtime?
22        reflect poorly on the individuals that she             22   A   I can give you a general description. Overtime
23        skipped over in order to e-mail the Chief?             23       policy has always been the same since I was an
24    A   I think it reflects poorly on the person that          24       officer.
25        sent the e-mail.                                       25   Q    All right. And what is that?



                                                                                                             6 (Pages 18 to 21)
Halma Reporting Group, Inc.                            414-271-4466                                   One Group; One Vision
     Case 2:16-cv-01089-WED Filed 06/21/19 Page 6 of 22 Document 86-46
                                                 Exhibit 46
LEWANDOWSKI V. CITY OF MILWAUKEE
JOHNNY SGRIGNUOLI                                                                                               February 28, 2019

                                                           Page 22                                                            Page 24
 1    A   It's used when necessary. Supervisors are                  1        Brunson from Thomas Hines, and it bears your
 2        charged with monitoring it and making sure                 2        signature on Page 5; is that correct?
 3        appropriate overtime is allocated in a productive          3    A   I want to make sure I'm looking at the right one.
 4        way.                                                       4    Q    Yes, right there.
 5    Q    And has there always been an interest in                  5    A   Okay. Yes.
 6        minimizing overtime to the extent possible?                6    Q    Do you recall sending this memo?
 7    A   It's very dependent on the situation.                      7    A   I do.
 8    Q    Okay. Can you give us a couple examples of when           8    Q    Why does it indicate that it's from Thomas Hines,
 9        overtime would be appropriate for an officer or            9        Police Sergeant?
10        detective?                                                 10   A   In Internal Affairs the sergeant's role is to
11    A   Certainly felony investigations, we have a                 11       conduct the investigations and quite frankly
12        variety of grants that we have to expend where             12       interact with members when it comes to personnel
13        overtime is part of that, unexpected incidents,            13       investigations. The information here in the body
14        completing reports for a case or presentation to           14       of this report is conveyed to me, and quite
15        the D.A. if it's an arrest situation.                      15       frankly this is authored by me, and I think what
16                  There's a lot of time constraints in             16       I overlooked is that that "from" wasn't changed.
17        our business, and we have to get things done, and          17       We do many of these reports and --
18        sometimes it requires working beyond the                   18   Q    Right.
19        eight-hour shift.                                          19   A   -- looking at this one on the front, it's
20    Q    Okay. Going back to January 1st of 2015, was              20       possible that that "from" title just wasn't
21        that part of your stint as Acting Captain or had           21       changed. But that is my signature.
22        you become Captain already?                                22   Q    Okay. Do you recall this particular incident
23    A   Was what part of my stint?                                 23       that's contained in Exhibit 1?
24    Q    Strike that. On January 1st of 2015 you were              24   A   I only recall what Lieutenant Turcinovic had sent
25        Acting Captain in the Investigations Division,             25       up, which is indicated in that memorandum that he



                                                           Page 23                                                            Page 25
 1        right?                                                     1        forwarded through Captain Stigler. As far as the
 2    A   Yes.                                                       2        rest of that process, I wouldn't have been
 3    Q    Okay. Do you recall sending Ms. Lewandowski home 3                 involved in it.
 4        that night before she had a chance to complete a           4    Q    Do you recall speaking to Detective Lewandowski
 5        report that she was doing?                                 5        about the information contained in Exhibit 1?
 6    A   No.                                                        6    A    No.
 7    Q    Okay. Ms. Lewandowski claims as part of her               7    Q    Do you know who Melanie Beasley is?
 8        lawsuit that you sent her home without completing          8    A    I know the name.
 9        the report that evening and then reprimanded her           9    Q    Okay. Do you know what her current status is
10        for not having completed the report the night              10       with the department?
11        before.                                                    11   A    I don't.
12    A   And what's your question?                                  12   Q    Did you ever supervise Ms. Beasley directly or
13    Q    My question is, do you recall any incident like           13       indirectly?
14        that?                                                      14   A    I don't believe so.
15    A   No.                                                        15   Q    Okay. Do you recall Shannon Lewandowski
16    Q    Okay. Do you recall telling Ms. Lewandowski that          16       testifying in a hearing on a temporary
17        that's what happens when you go against me?                17       restraining order Ms. Beasley was bringing
18    A   No.                                                        18       against Robert Wilkinson?
19    Q    Okay. I'm going to show you what we marked as             19   A    I don't have any knowledge of that.
20        Exhibit 1 to your Deposition. Could you review             20   Q    Okay. Have you ever gone through early
21        that briefly?                                              21       intervention training at the department?
22    A   Okay.                                                      22   A    Oh, yes. I don't know if it was called that, but
23    Q    All right. I want to refer your attention                 23       we've received training as supervisors on that
24        specifically to Pages 4 and 5 of the exhibit.              24       topic, yes.
25        It's your April 7, 2014, two-page memo to Michael          25   Q    Okay. Can you briefly in a sentence or two



                                                                                                                  7 (Pages 22 to 25)
Halma Reporting Group, Inc.                                414-271-4466                                  One Group; One Vision
     Case 2:16-cv-01089-WED Filed 06/21/19 Page 7 of 22 Document 86-46
                                                       Exhibit 46
LEWANDOWSKI V. CITY OF MILWAUKEE
JOHNNY SGRIGNUOLI                                                                                                 February 28, 2019

                                                             Page 26                                                            Page 28
 1        describe what that training consists of?                     1    A   I believe it was a phone call from one of the
 2    A   The training that I received was specific to                 2        Lieutenants, and I am not exactly sure which one.
 3        monitoring officers that are outliers as far as              3    Q    Was it Lieutenant Hanley?
 4        use of force, pursuits, citizen complaints. That             4    A   It's possible. I did get a call from a
 5        was the type of training that I received.                    5        Lieutenant. Again, I just don't know which one.
 6    Q    Okay. Does the department also offer training in            6    Q    And do you recall generally the substance of the
 7        assisting officers who may be having personal                7        call?
 8        issues?                                                      8    A   That there was a severe accident with injuries to
 9    A   I don't know if I would call it training. I know             9        civilian and police personnel, Shannon and her
10        that we are all aware of the resources available             10       partner Juanita Carr, Detective Juanita Carr,
11        and how to convey that information to those that             11       and, like I said, a civilian. And that was
12        we either identify would benefit or people that              12       really it, and that it was being handled.
13        actually request it.                                         13   Q    Did the call indicate that the accident had
14    Q    Do the policies of the department allow for                 14       happened recently?
15        officers to assist other officers with personal              15   A   I got the call I believe as soon as the
16        matters if it's affecting their work?                        16       supervisor was available to tell me. I don't
17    A   I don't know if that's noted in the policies. Do             17       remember the time gap.
18        you mean like being friends with people?                     18   Q    Were you on duty at the time?
19    Q    No. What I'm asking about is if you notice that             19   A   I was home.
20        another member of the department is having a                 20   Q    Okay.
21        personal issue that's affecting their work, is               21   A   It was at night.
22        there anything that provides for you to have the             22   Q    Right. And at that time what were your work
23        ability to assist that officer and still have it             23       hours at the department usually?
24        be considered police business?                               24   A   Well, I was a day shift Lieutenant so, 7:00 a.m.
25    A   We have a police officer support team that                   25       to three or 8:00 a.m. to four, business hours.



                                                             Page 27                                                            Page 29
 1        handles that. It's called the POST team.                     1    Q    Okay. Did you -- after you received the call
 2    Q    And briefly, what does the POST team do?                    2        from the Lieutenant describing the accident, did
 3    A   I only know from a 10,000 foot level. It's a                 3        you take any further steps with regard to that
 4        group of members of a variety of ranks that do               4        accident right away?
 5        respond to those types of requests, people that              5    A    I don't recall. But knowing myself, I would have
 6        need help with a personal matter, financial                  6        called my boss to tell him.
 7        matter, work matter, I think a variety of things.            7    Q    And who was your boss at the time?
 8        But it's a confidential exchange with members of             8    A    Assistant Chief Kurt Leibold.
 9        that team and the member.                                    9    Q    Okay. Do you recall anything that he did after
10    Q    Okay. Did you ever attend any injunction hearing            10       being informed by you?
11        or TRO hearing brought by Ms. Beasley?                       11   A    I wouldn't know what he did. I can only assume.
12    A   No.                                                          12   Q    Okay. Any accident that happens involving
13    Q    Did you ever send someone else to attend a                  13       members of the department is considered serious,
14        hearing like that?                                           14       right?
15                  MR. PEDERSON: I'm going to interject               15   A    No.
16        here. Are you saying for any member or                       16   Q    Let me back up a second. Is it of particular
17        specifically as to Ms. Beasley?                              17       note to officers when fellow officers have been
18    BY MS. HEINS:                                                    18       involved in an accident with injuries?
19    Q    Specifically as to Ms. Beasley.                             19   A    Can you rephrase it? I don't think I understand
20    A   I don't think so, no.                                        20       your question.
21    Q    Okay. At some point in January of 2015                      21   Q    When you hear that another officer has been
22        Ms. Lewandowski was involved in an accident in a             22       involved in an accident and has been injured,
23        police squad, correct?                                       23       does that hit you personally in any way?
24    A   Yes.                                                         24   A    Are you made aware of it, are you concerned? Is
25    Q    How did you first become aware of that?                     25       that the question?



                                                                                                                   8 (Pages 26 to 29)
Halma Reporting Group, Inc.                                  414-271-4466                                  One Group; One Vision
     Case 2:16-cv-01089-WED Filed 06/21/19 Page 8 of 22 Document 86-46
                                                      Exhibit 46
LEWANDOWSKI V. CITY OF MILWAUKEE
JOHNNY SGRIGNUOLI                                                                                                February 28, 2019

                                                           Page 30                                                            Page 32
 1    Q    Yes, essentially.                                         1    A   Yes.
 2    A   Absolutely.                                                2    Q    Okay. And what was your purpose in doing that?
 3    Q    And if fellow officers are injured, that's                3    A   Captain Jason Smith and I went to her residence.
 4        something that's of interest to all the members            4        I believe it was to either check on her status or
 5        of the department in one way or another, right?            5        convey some paperwork. I don't recall exactly
 6    A   I can only speak for myself.                               6        why we went.
 7    Q    All right. For you, is that something of                  7    Q    How long after the accident did the two of you go
 8        interest to you?                                           8        there?
 9    A   When someone's seriously hurt?                             9    A   Well, she was still injured and not at work. So
10    Q    Yes.                                                      10       I don't remember the day. I remember it was
11    A   Yes.                                                       11       cold.
12    Q    Why?                                                      12   Q    Okay.
13    A   It's an unfortunate part of the task that we               13   A   And there was snow.
14        perform every day, and nobody wants to hear about          14   Q    Was this a few days after the accident or was it
15        that.                                                      15       a longer period of time than that?
16    Q    Okay. When you learned about the accident, did            16   A   I don't recall.
17        you direct anybody under your supervision to take          17   Q    You don't recall? Was there ever any other
18        any steps to investigate it?                               18       occasion when you went to Ms. Lewandowski's home
19    A   I don't recall that, but the policy is that a              19       after the accident?
20        supervisor will investigate all accidents. And             20   A   Absolutely not.
21        in the situation here, which was a severe                  21   Q    No? Within a week or two after the accident did
22        accident from what I was explained to, I believe           22       you verbally reprimand Ms. Lewandowski for
23        the supervisors were already there.                        23       testifying on behalf of Ms. Beasley?
24    Q    Okay. And who would have been considered                  24   A   Absolutely not.
25        Ms. Lewandowski's direct supervisor at that time?          25   Q    Why do you say, absolutely not?



                                                           Page 31                                                            Page 33
 1    A   Quite frankly, any one of supervisory rank at the          1    A    I don't know about that until you just mentioned
 2        scene, you know, she's subordinate to. But the             2        it.
 3        working Lieutenant in the bureau would have been           3    Q    Okay. Going back to the accident, you described,
 4        the person that would have called me.                      4        you indicated that Detective Lewandowski and
 5    Q    Okay. And so someone with the rank of Lieutenant          5        Detective Carr were in the accident together,
 6        would have been her supervisor, right, or                  6        right?
 7        immediate supervisor?                                      7    A    Yes.
 8    A   As far as her reporting chain of command through           8    Q    Was Detective Carr injured as well?
 9        her bureau, yes. But again if there's a Sergeant           9    A    Yes.
10        there, a Sergeant also can oversee that.                   10   Q    Did she also have severe injuries?
11    Q    Okay. As a result of the accident on January 19,          11   A    I don't know.
12        2015, was Ms. Lewandowski off work for a period            12   Q    Was she off work for a period of time?
13        of time?                                                   13   A    I think so. I don't remember.
14    A   Yes.                                                       14   Q    Okay. Did Ms. Lewandowski try to return to work
15    Q    And why was she off work?                                 15       after the accident within a month or two?
16    A   She had injuries from the accident.                        16   A    I think she did return to work.
17    Q    What were her injuries?                                   17   Q    Okay. During the time she was off work because
18    A   I don't know specifically.                                 18       of the accident, was she also required to testify
19    Q    One of the injuries Ms. Lewandowski sustained was         19       in cases that she had helped investigate?
20        a concussion, right?                                       20   A    Can you rephrase the question?
21                MR. RETTKO: If you know.                           21   Q    Sure. While she was off work for the injuries
22                THE WITNESS: I don't know.                         22       from the accident, was she also required to
23    BY MS. HEINS:                                                  23       testify under subpoena at any court hearings in
24    Q    You don't know? Did you ever go to visit                  24       cases she had worked on as a detective?
25        Ms. Lewandowski at her home after the accident?            25   A    I believe she received subpoenas from -- related



                                                                                                                   9 (Pages 30 to 33)
Halma Reporting Group, Inc.                                414-271-4466                                  One Group; One Vision
     Case 2:16-cv-01089-WED Filed 06/21/19 Page 9 of 22 Document 86-46
                                                        Exhibit 46
LEWANDOWSKI V. CITY OF MILWAUKEE
JOHNNY SGRIGNUOLI                                                                                           February 28, 2019

                                                        Page 34                                                           Page 36
 1       to her duties. The rule on being able to testify         1        which an officer can be injured and not at work
 2       on those are -- when you're hurt, deals with how         2        and not being paid?
 3       mobile are you, if you can get there or not.             3    A   Injured, not at work, and not being paid.
 4   Q    Okay. And does being subpoenaed to testify              4    Q    Right.
 5       depend on what off-duty status you are in at the         5    A   I don't know.
 6       time?                                                    6    Q    Okay. Do you know if Detective Lewandowski
 7   A   Do you mean do you not get a subpoena if you're          7        received pay while she was off work with her
 8       injured? I don't understand the question.                8        injuries?
 9   Q    Let's start with that. Do you not get a subpoena        9    A   If she was on an IOD status, she would be getting
10       to testify if you're out injured?                        10       paid because that is a specific code for payroll.
11   A   You do get subpoenas, orders from the court.             11   Q    And if she were not on IOD status, would she be
12   Q    Okay. And so I believe you mentioned a moment           12       getting paid?
13       ago that the question of whether you would go or         13   A   That's dependent on a lot of factors, you know,
14       not relates to whether you can get there?                14       sick time and comp time and vacation time. I
15   A   I said based upon someone's mobility that's              15       don't know the details of her balances in those
16       related to their injury.                                 16       areas.
17   Q    Right. So if they're not mobile because of the          17   Q    Okay. Do you recall her calling you a couple of
18       injury, they would not be forced to testify?             18       months after she had been off work to inquire
19   A   What do you mean by forced?                              19       about her status being off work?
20   Q    Subpoenaed, legally forced, compelled.                  20   A   Call me about her status?
21   A   Well, I think the subpoena comes no matter what.         21   Q    Whether she was on IOD or FMLA?
22       The person issuing the subpoena doesn't know if          22   A   I don't recall a specific conversation about
23       someone's hurt or not.                                   23       that, no.
24   Q    Okay. So if someone's hurt and not mobile, how          24   Q    Okay. In any of your conversations with
25       would they go about getting out of a subpoena to         25       Detective Lewandowski after her accident in


                                                        Page 35                                                           Page 37
 1       testify?                                                 1        January, 2015, did you observe that she had
 2   A    There's an adjournment request form that is             2        problems speaking to you or interacting with you
 3       filled out for a variety of reasons, and if              3        in any way?
 4       you're not available, if you're injured, if              4    A   I believe there came a time -- it wasn't a
 5       you're on vacation. That goes through your chain         5        problem with speaking or interacting. It was she
 6       of command, and it's pushed to the court                 6        had conveyed some issues -- and I don't recall
 7       administration section, and they make their              7        specifics -- about not being healthy. That would
 8       arrangements. It's not always granted.                   8        have been in a setting with another supervisor.
 9   Q    All right. But there is a mechanism to request          9        I don't recall specifics, but it was in my office
10       being excused from a subpoena if you're not able         10       and she -- it was something to do with either
11       to attend because of injuries.                           11       serving a discipline that had come down or giving
12   A    There's a mechanism to request not being able to        12       her some kind of documentation, but I don't
13       attend a state or a municipal subpoena for a             13       remember the exact details.
14       variety of reasons.                                      14   Q    Okay. Did you suspend her from work at some
15   Q    Okay. At the department what is injured on duty         15       point after her accident after she had returned?
16       status?                                                  16   A   I believe so.
17   A    If you received an injury related to an on-duty         17   Q    And for what reason?
18       action.                                                  18   A   I don't recall the exact reason. It would have
19   Q    Okay. And does injured on duty status come with         19       been an order that came from my boss, because I
20       pay or without pay?                                      20       didn't have that authority.
21   A    No. You are paid while you are injured.                 21   Q    Okay. But you would be the one to advise her
22   Q    Okay. If someone is injured and off duty and on         22       that she was being suspended?
23       FMLA, is that paid or unpaid?                            23   A   Correct.
24   A    I'm not an FMLA expert. I don't know.                   24   Q    Okay. Do you recall if Detective Carr returned
25   Q    Okay. Are there occasions or circumstances under        25       to work after the accident?



                                                                                                            10 (Pages 34 to 37)
Halma Reporting Group, Inc.                                414-271-4466                               One Group; One Vision
  Case 2:16-cv-01089-WED Filed 06/21/19 Page 10 of 22 Document 86-46
                                                   Exhibit 46
LEWANDOWSKI V. CITY OF MILWAUKEE
JOHNNY SGRIGNUOLI                                                                                             February 28, 2019

                                                        Page 38                                                          Page 40
 1   A   Yes, I know for a fact she did. She's still              1    Q   Okay.
 2       working.                                                 2    A   I mean, if you can be more specific, I might be
 3   Q    Is she? Okay. Did you ever become aware that            3        able to help you on that.
 4       Ms. Lewandowski was having trouble testifying in         4    Q   You mentioned just a couple minutes ago that you
 5       court under subpoena after her accident?                 5        recall Ms. Lewandowski being in your office with
 6   A   I don't believe so.                                      6        another person from command staff, and you were
 7   Q    Did you ever observe Ms. Lewandowski stutter when       7        talking about paperwork or something. Do you
 8       she spoke after the accident?                            8        remember that?
 9   A   I don't think so.                                        9    A   Yes.
10   Q    Do you recall an incident where Ms. Lewandowski         10   Q   Was that Lieutenant Armbruster?
11       was accused of being drunk while testifying at           11   A   It could have been Lieutenant Armbruster, it
12       court?                                                   12       could have been Lieutenant Berard. I'm just
13   A   I don't.                                                 13       trying to think who worked day shift hours. It
14   Q    Okay. Do you recall which of the detectives was         14       could have been Lieutenant Lough. Exactly who, I
15       driving the car at the time of the accident?             15       don't know.
16   A   I don't. I think it was Shannon.                         16   Q   All right. At some point after the accident, did
17   Q    Okay. Was there ever a determination that she           17       you take away Ms. Lewandowski's police powers,
18       had been the cause of the accident?                      18       her gun, her badge, that sort of thing?
19   A   I wasn't part of that investigation. I don't             19   A   Well, that again if you're referring to a
20       know what the details of it were.                        20       suspension, if she was suspended, I believe she
21   Q    Okay. Do you recall that -- do you recall any           21       was.
22       details about the accident?                              22   Q   Okay. Do you recall what led to the suspension?
23   A   Yes.                                                     23       Was there a particular incident?
24   Q    What do you recall?                                     24   A   I know there were a few different incidents
25   A   That she and her partner had been dispatched by a        25       involving the rationale why that was -- order was



                                                        Page 39                                                          Page 41
 1       supervisor to do some follow-up on a case, and           1        pushed down to me. Most of -- what I recall more
 2       that was in proximity to the district, it would          2        specifically was after I was notified by a
 3       have been in a north or west direction. And then         3        Children's Court Center judge of some conduct she
 4       some accident occurred after that instruction            4        had been engaged in.
 5       east of the district, and that was contrary to           5    Q   Was that Judge Swanson?
 6       what the supervisor had told her. That's really          6    A   Perhaps. A male Children's Court Center judge.
 7       the extent of what I knew about how the accident         7    Q   Okay. Do you recall specifically what
 8       occurred.                                                8        information you received from that judge?
 9   Q    Do you recall anything about the other driver in        9    A   Well, I documented the information I received.
10       the accident?                                            10       What I recall is that he had contacted me
11   A    I believe it was a female driver, and that the          11       directly, which was very -- highly unusual to be
12       accident was significant. I don't know. I                12       called by a judge, and reported essentially what
13       didn't get -- recall her name or anything about          13       was misconduct on her behalf while in his
14       her.                                                     14       courtroom.
15   Q    Okay. After the accident did you ever reassign          15   Q   Okay. You mentioned that you thought there were
16       Ms. Lewandowski to a different position?                 16       a few incidents that led to her suspension. What
17   A    Well, assignments are only at the authority of          17       were the other ones?
18       the Chief. Do you mean like a transfer?                  18   A   I recall that one, and then I thought there was
19   Q    Transfer or recommend reassigning?                      19       another instance where she was suspended but it
20   A    Well, I would have had the authority to reassign        20       could -- the interactions kind of run together.
21       her within my bureau to a different task. I'm            21       I know with certainty she was suspended at least
22       just trying to think back. I don't remember              22       once. I know that I was in order to serve that
23       because there was -- we did a lot of things in           23       paperwork on her. And maybe it wasn't twice, but
24       the division, and a lot of detectives performed a        24       I do know at least once, or of my once.
25       lot of different tasks.                                  25   Q   Okay. Do you recall if there were any other



                                                                                                              11 (Pages 38 to 41)
Halma Reporting Group, Inc.                               414-271-4466                                 One Group; One Vision
  Case 2:16-cv-01089-WED Filed 06/21/19 Page 11 of 22 Document 86-46
                                                   Exhibit 46
LEWANDOWSKI V. CITY OF MILWAUKEE
JOHNNY SGRIGNUOLI                                                                                                   February 28, 2019

                                                            Page 42                                                               Page 44
 1       incidents involving Detective Lewandowski's                  1        suspensions for department members, either the
 2       testimony in court?                                          2        suspension of police powers or a suspension,
 3   A   I don't understand the question.                             3        meaning sending someone home from work?
 4   Q    You mentioned you thought there were a few                  4    A    There's a variety of different -- when you talk
 5       incidents that led to her suspension. Would one              5        about suspensions, you can be administratively
 6       of those, one or more of those instances have                6        suspended, you can be completely suspended where
 7       related to other court appearances where she was             7        you are not even allowed to show up on the
 8       testifying?                                                  8        property. So there's a distinction there.
 9   A   Well, to clarify, I don't know if these incidents            9    Q    Okay. What's administratively suspended mean?
10       compounded into a suspension. I know that the                10   A    If your police powers are suspended; however, you
11       one incident about the misconduct in court, I                11       can still perhaps file paperwork or you can
12       referred that for investigation. I don't know                12       answer a phone call. You can perform
13       what the outcome of that was. But I also                     13       police-related duties that are not field
14       recall -- and I don't know if it was a result of             14       operations, if you will.
15       that or if it was prior -- but I do recall being             15   Q    Okay.
16       given the order to suspend her. So it could have             16   A    Arrest-related type situations.
17       been from the court incident or it might have                17   Q    So a member of the department then could be
18       been prior.                                                  18       administratively suspended but still working for
19   Q    Okay.                                                       19       the department performing other job duties,
20   A   I don't remember. And as far as her testimony in             20       right, like you said paperwork or --
21       court, I never have witnessed that. I've never               21   A    Yes.
22       been in court when she's testifying, so.                     22   Q    Not involving field work.
23                MR. PEDERSON: For the record, I                     23   A    Correct.
24       would like to make something clear. You were                 24   Q    Was Ms. Lewandowski ever on one of those type of
25       told that you were suspending her. Are you                   25       suspensions under your supervision?



                                                            Page 43                                                               Page 45
 1       talking about suspending as discipline or                    1    A   I don't remember.
 2       suspending of police powers.                                 2    Q   Okay. Was she ever suspended and sent home from
 3                THE WITNESS: Well, a suspension -- I                3        work completely under your supervision?
 4       can't impose discipline to that level. So that               4    A   What do you mean, sent home from work completely?
 5       would have been an order simply to suspend her               5        I don't understand.
 6       police powers.                                               6    Q   The other type of suspension.
 7                MR. PEDERSON: Okay.                                 7    A   I don't know if that did happen or not. That
 8                THE WITNESS: Which involves taking a                8        would not have been something that was up to me.
 9       member's equipment and informing them that, you              9        That would have to be something I received an
10       know, they don't have arrest authority.                      10       order for.
11   BY MS. HEINS:                                                    11   Q   All right. Let me back up to try to clarify
12   Q    Okay. A person whose police powers have been                12       this. You spoke about there were some incidents
13       suspended, can that person still testify in court            13       that led up to Detective Lewandowski being
14       under a subpoena?                                            14       suspended. Was that suspension administrative or
15   A   When a person's on suspension?                               15       nonadministrative?
16   Q    Yes.                                                        16   A   I recall her equipment was taken, her firearm.
17   A   You have to honor a subpoena.                                17       We normally also take the credentials away. But
18   Q    Okay. So, yes.                                              18       I don't recall the specifics if she was fully
19   A   Yes, if you get subpoenaed, you have to honor it.            19       suspended or administratively. I make the
20   Q    Okay. So having your police powers suspended                20       assumption it was administrative. She would have
21       does not mean that you can't testify in court, is            21       kept her identification so she could get back in
22       what I'm asking?                                             22       and out of the building.
23   A   Yes.                                                         23   Q   Okay.
24   Q    So would it be fair to say then based on                    24   A   But, again, to clarify, I don't know if it was a
25       counsel's question, that there are two types of              25       variety of different incidents that led to a




                                                                                                                    12 (Pages 42 to 45)
Halma Reporting Group, Inc.                                 414-271-4466                                     One Group; One Vision
  Case 2:16-cv-01089-WED Filed 06/21/19 Page 12 of 22 Document 86-46
                                                   Exhibit 46
LEWANDOWSKI V. CITY OF MILWAUKEE
JOHNNY SGRIGNUOLI                                                                                                February 28, 2019

                                                           Page 46                                                               Page 48
 1       suspension or if it was based upon one. I -- I              1        was that the occasion that you suspended her
 2       didn't work in the Internal Affairs Division                2        police powers?
 3       then, so I don't know if she had other issues               3    A   No. I believe that occurred in -- at the Police
 4       going on or not.                                            4        Administration Building in my office.
 5   Q    So was it up to people in the Internal Affairs             5    Q    When you were at Detective Lewandowski's home did
 6       Division to determine whether a member should be            6        you tell her that she could not take the
 7       suspended in any fashion?                                   7        lieutenant's exam?
 8   A   Well, any Captain on the police department has              8    A   No.
 9       that ability. But when it comes to a full                   9    Q    Did you tell her that she could not testify for
10       suspension, that comes from the Commander of                10       Melanie Beasley?
11       Internal Affairs or an Assistant Chief or                   11   A   No.
12       Inspector.                                                  12   Q    Do you recall an occasion in February, 2015,
13   Q    Okay. You mentioned in speaking about the judge            13       where Detective Lewandowski went to court and did
14       from Children's Court incident, that you referred           14       testify on behalf of Melanie Beasley?
15       that for investigation. Did you refer that to               15   A   I have no knowledge of anything that has to do
16       Internal Affairs?                                           16       with Melanie Beasley.
17   A   Through my chain of command, yes.                           17   Q    Okay. Did you tell Detective Lewandowski that
18               MS. HEINS: Why don't we take a short                18       she had violated the rules by testifying in court
19       break here.                                                 19       for her while she was suspended?
20               (A recess was taken.)                               20   A   No.
21   BY MS. HEINS                                                    21   Q    Are aware that Detective Lewandowski sent a
22   Q    After you received the call from Judge Swanson,            22       letter to the court apologizing for the incident
23       did you speak to Detective Lewandowski shortly              23       that we've been referring to?
24       after that?                                                 24   A   To the accident or the -- which incident?
25   A   No.                                                         25   Q    Let me try that again. Are you aware that



                                                           Page 47                                                               Page 49
 1   Q    You're certain of that?                                    1        Detective Lewandowski wrote a letter to the judge
 2   A   I think so, yes.                                            2        in Children's Court apologizing for that
 3   Q    Okay. Did you go to her home to talk to her                3        incident?
 4       about it after receiving the call from Judge                4    A    I'm not.
 5       Swanson, within a day or two?                               5    Q    Okay. Did you ever send a POST member to
 6   A   If I went to her home, that would have been the             6        Detective Lewandowski's home to speak to her?
 7       instance I went with Captain Smith. I only went             7    A    I don't remember.
 8       to her home once.                                           8    Q    Okay. Did you ever order Detective Lewandowski
 9   Q    Okay. Do you recall telling her that she was               9        to write a memo for an involuntary transfer or
10       making bad decisions?                                       10       face more consequences for her complaints?
11   A   I don't recall that.                                        11   A    No.
12   Q    Did you tell her that; you had a cell phone in             12   Q    Did you ever talk to Mike Crivello about
13       court and the judge called me and told me he                13       Detective Lewandowski?
14       wanted to hold you in contempt of court and                 14   A    At least once. I don't know how many times.
15       decided not to as a favor?                                  15   Q    Did you tell him that she made you look bad in
16   A   I don't recall saying that to her, no.                      16       the eyes of the Big Guy, or the Chief?
17   Q    Do you recall telling Detective Lewandowski that;          17   A    No.
18       you called a burglary suspect the N-word?                   18   Q    Did you ever advise Detective Lewandowski that
19   A   I don't recall saying that, no.                             19       she was not to testify in court even under
20   Q    Do you recall an incident where Detective                  20       subpoena?
21       Lewandowski apprehended an attempted burglar at             21   A    Absolutely not. I would never do that.
22       her own home while she was off work after the               22   Q    Did Detective Lewandowski ever tell you that she
23       accident?                                                   23       had headaches from her accident?
24   A   I do vaguely recall that, yes.                              24   A    I don't remember, but it's possible.
25   Q    When you went to Detective Lewandowski's home,             25   Q    Okay. Did you ever cause Detective Lewandowski



                                                                                                                 13 (Pages 46 to 49)
Halma Reporting Group, Inc.                                414-271-4466                                   One Group; One Vision
  Case 2:16-cv-01089-WED Filed 06/21/19 Page 13 of 22 Document 86-46
                                                  Exhibit 46
LEWANDOWSKI V. CITY OF MILWAUKEE
JOHNNY SGRIGNUOLI                                                                                                February 28, 2019

                                                           Page 50                                                            Page 52
 1       to be sent for a fit-for-duty examination after             1        Medical section is the place for all of these
 2       her accident?                                               2        concerns to be addressed.
 3   A    Those orders come from the medical section. It             3    Q    Okay. And you and Captain Salazar were peers at
 4       would not have come from me.                                4        that point, both of you were Captains?
 5   Q    Do you know if she was ever given a                        5    A   No. I was a Lieutenant, Acting Captain; he was a
 6       fitness-for-duty exam?                                      6        Captain.
 7   A    I don't know.                                              7    Q    Okay. So it would have been a couple of months
 8   Q    Okay. Did you see any of the memos that                    8        after the date of this memo that you actually
 9       Detective Lewandowski gave to the Chief's office            9        became a Captain, June or so -- or August? I'm
10       and to the Fire and Police Commission complaining           10       sorry.
11       about discrimination and retaliation against her?           11   A   Yeah, August. So a few months.
12   A    No.                                                        12   Q    All right. Now I'll have you take a look at
13   Q    Did you retaliate against Detective Lewandowski            13       Exhibit 2 to your deposition.
14       for complaining?                                            14                And it looks like the last page of
15   A    Never.                                                     15       this exhibit was inadvertently attached to this,
16   Q    Do you think you treated her differently on the            16       as it does not relate. So if you could just
17       basis of her gender?                                        17       remove that.
18   A    No.                                                        18   A   This one?
19   Q    Do you know that Detective Lewandowski has made 19              Q    Yes. Sorry about that.
20       those allegations against you?                              20                Have you had a chance to look at
21   A    Which allegations?                                         21       this?
22   Q    That you treated her differently because of her            22   A   Not in detail, but I'm familiar with the format
23       gender and that you retaliated against her for              23       of an AIM Report.
24       complaining?                                                24   Q    This report concerns the accident that we've been
25   A    I believe I'm aware of those two, yes.                     25       referring to in January, 2015 that Detective


                                                           Page 51                                                            Page 53
 1   Q    I'm going to show you what we've marked as                 1        Lewandowski was involved in?
 2       Exhibit 3 to your deposition. Have you seen that            2    A   Correct. This is the -- it's an administrative
 3       before?                                                     3        report that the supervisor files that responds to
 4   A   Well, I signed it. So if I could read through               4        the scene of any particular incident.
 5       it, I'm going to say, yes.                                  5    Q    Okay. Did you author any of the information
 6   Q    Sure. Take your time.                                      6        that's contained in Exhibit 2?
 7   A   Okay.                                                       7    A   Highly unlikely. This is done by a Sergeant or a
 8   Q    Have you seen Exhibit 3 before?                            8        Lieutenant. No, this appears to be a narrative
 9   A   Yes.                                                        9        from Lieutenant Hanley regarding the notes.
10   Q    Did you take any action in response to receiving           10       Yeah, that's -- all I would have done on this is
11       this memo from Detective Lewandowski?                       11       recommend it forward to Internal Affairs, which
12   A   Yes.                                                        12       all accidents go there.
13   Q    What action did you take?                                  13   Q    Okay. So all accidents involving department
14   A   First I forward -- as you say, I sent a copy to             14       squads go there?
15       the medical section that oversees all of her                15   A   Yes, all department accidents get reviewed by
16       concerns as far as medical leave, FMLA, workman's           16       Internal Affairs.
17       comp. I also sent it to her Captain, Dave                   17   Q    Okay. And did you have to request that it be
18       Salazar, because she no longer worked for me at             18       reviewed or does that happen automatically?
19       that time.                                                  19   A   That's an automatic.
20   Q    Okay.                                                      20   Q    Okay. One more exhibit. Have you take a look at
21   A   And it also looks like I asked for a copy to go             21       Exhibit 4.
22       in her file.                                                22                MS. HEINS: And this exhibit is
23   Q    Did you ask Captain Salazar to take any                    23       confidential, so we need to have this part of the
24       particular action on Exhibit 3?                             24       transcript marked confidential.
25   A   No. He doesn't require guidance on this.                    25         (pages 54-106 CONFIDENTIAL).



                                                                                                                 14 (Pages 50 to 53)
Halma Reporting Group, Inc.                                414-271-4466                                   One Group; One Vision
  Case 2:16-cv-01089-WED Filed 06/21/19 Page 14 of 22 Document 86-46
                                                   Exhibit 46
LEWANDOWSKI V. CITY OF MILWAUKEE
JOHNNY SGRIGNUOLI                                                                February 28, 2019
                                                                                           Page 54

         A           agents 7:18         Assistant 2:14     basis 50:17        call 26:9 28:1,4
 ability 26:23       ages 12:11            6:5 17:18 29:8   Bear 4:20            28:7,13,15
   46:9              ago 20:25 34:13       46:11            bears 24:1           29:1 36:20
 able 34:1 35:10       40:4              assisting 26:7     Beasley 25:7,12      44:12 46:22
   35:12 40:3        ahead 20:11         assume 29:11         25:17 27:11,17     47:4
 absolutely 14:15    AIM 52:23           assumes 20:9         27:19 32:23      called 4:3 5:15
   20:17,24 30:2     allegations         Assuming 19:18       48:10,14,16        8:11 12:24
   32:20,24,25         15:10 50:20,21    assumption         beginning 21:19      25:22 27:1
   49:21             allocated 22:3        45:20            behalf 2:5,10,15     29:6 31:4
 accessible 18:8     allow 26:14         attached 3:23        32:23 41:13        41:12 47:13,18
 accident 3:4        allowed 44:7          52:15              48:14            calling 36:17
   27:22 28:8,13     allowing 20:3       attempted 47:21    believe 5:8,15     capacity 6:8
   29:2,4,12,18      Amended 18:12       attempts 18:19       12:23 14:25      Capitol 2:8
   29:22 30:16,22    answer 12:16        attend 27:10,13      15:6 16:4 21:3   Captain 3:16 5:5
   31:11,16,25         20:11 44:12         35:11,13           25:14 28:1,15      5:6 6:1,4 7:9
   32:7,14,19,21     Anthony 17:20       attention 13:10      30:22 32:4         7:24 9:18
   33:3,5,15,18      anybody 30:17         23:23              33:25 34:12        10:11,14 12:22
   33:22 36:25       apologize 20:20     Attorney 2:11        37:4,16 38:6       16:3 18:20
   37:15,25 38:5     apologizing           2:15 3:22          39:11 40:20        19:5 22:21,22
   38:8,15,18,22       48:22 49:2        Attorney's 15:1      48:3 50:25         22:25 25:1
   39:4,7,10,12      appearances           15:8             benefit 26:12        32:3 46:8 47:7
   39:15 40:16         42:7              August 5:8,9       Berard 40:12         51:17,23 52:3
   47:23 48:24       appeared 2:5,9        52:9,11          best 13:15           52:5,6,9
   49:23 50:2          2:15              author 53:5        beyond 22:18       Captains 52:4
   52:24             appears 53:8        authored 24:15     Big 49:16          car 38:15
 accidents 30:20     apprehended         authority 37:20    bill@rettkola...   career 20:23
   53:12,13,15         47:21               39:17,20 43:10     2:9              Carr 28:10,10
 accused 38:11       approach 21:20      authorize 18:17    body 24:13           33:5,8 37:24
 acronym 7:13        appropriate 22:3      18:23            boss 21:10 29:6    case 1:6 3:3,7
 Acting 6:1 7:24       22:9              automatic 53:19      29:7 37:19         4:14 17:23
   10:14 12:22       approved 16:14      automatically      boy 4:20             18:11 22:14
   19:4 22:21,25     April 23:25           53:18            Bradley 17:21        39:1
   52:5              areas 7:13 36:16    available 26:10    break 46:19        cases 33:19,24
 action 35:18        Armbruster            28:16 35:4       brief 18:14        cause 38:18
   51:10,13,24         18:21 40:10,11    aware 14:21        briefly 23:21        49:25
 added 8:3           arrangements          26:10 27:25        25:25 27:2       cell 47:12
 addressed 52:2        35:8                29:24 38:3       bringing 25:17     Center 41:3,6
 adjournment         arrest 17:7           48:21,25 50:25   Broadway 2:12      Central 12:24,24
   35:2                18:24 22:15       a.m 1:20 28:24     Brookfield 2:8     certain 47:1
 administration        43:10               28:25            brought 27:11      Certainly 22:11
   10:5 35:7 48:4    Arrest-related                         Brunson 24:1       certainty 41:21
                       44:16                     B          budgets 9:23       Chad 6:4
 administrative
   45:14,20 53:2     asked 51:21         B 3:1              building 2:12      chain 17:13,16
 administrativ...    asking 6:22 16:7    bachelor 11:18       7:16 10:5          19:21 20:2,4
   44:5,9,18           26:19 43:22       back 4:18 5:16       45:22 48:4         21:1 31:8 35:5
   45:19             assigned 4:19,22      6:22 9:11 10:5   bureau 5:4 7:5       46:17
 Admonish 21:15        5:15,21,22 6:4      16:10 17:3         10:20,21,22      chance 23:4
 advise 37:21          6:14,18 7:10        22:20 29:16        11:2 14:2 31:3     52:20
   49:18               7:11,24 10:13       33:3 39:22         31:9 39:21       changed 24:16
 Affairs 5:22 7:6      10:22,23,24         45:11,21         burglar 47:21        24:21
   8:10,18,25 9:5      12:22 13:1        background         burglary 47:18     charge 6:7
   14:5,6,17 15:4    assignment 7:8        12:15            business 11:9      charged 22:2
   24:10 46:2,5        7:9               bad 47:10 49:15      22:17 26:24      check 32:4
   46:11,16 53:11    assignments         badge 40:18          28:25            Chief 6:6 14:13
   53:16               6:23 7:2 9:16     balances 36:15                          17:6,9,18
                       39:17             based 34:15                C            18:21 19:10,13
 agencies 10:3
 agency 14:2         assist 26:15,23       43:24 46:1       C 2:1 4:1            19:20,23 29:8

Halma Reporting Group, Inc.                414-271-4466                    One Group; One Vision
  Case 2:16-cv-01089-WED Filed 06/21/19 Page 15 of 22 Document 86-46
                                        Exhibit 46
LEWANDOWSKI V. CITY OF MILWAUKEE
JOHNNY SGRIGNUOLI                                                                February 28, 2019
                                                                                           Page 55

   39:18 46:11         18:10,12            38:5,12 41:3,6     23:20 51:2         50:11
   49:16             complaints            42:2,7,11,17       52:13            discussing 15:8
 Chief's 50:9          14:22 15:5,9        42:21,22 43:13   deputized 7:18     dispatched
 children 12:7         26:4 49:10          43:21 46:14      describe 9:17        38:25
 Children's 41:3     complete 23:4         47:13,14 48:13     13:2,15,20       distinction 44:8
   41:6 46:14        completed             48:18,22 49:2      14:11 26:1       district 1:1,2
   49:2                23:10               49:19            described 33:3       6:19,21 7:3,3,7
 chronological       completely 44:6     courtroom          describes 18:17      7:8,10,17,24
   6:24                45:3,4              41:14            describing 29:2      7:25 8:1,2,22
 CIB 4:19 5:7        completing          credentials        description 3:2      8:23 9:8 39:2,5
   9:18 10:19          22:14 23:8          45:17              21:22            districts 7:15,25
   12:25             compounded          crimes 10:23,24    designated 6:6       8:4
 circumstances         42:10               10:25            DESIGNATION        division 5:16
   35:25             concerned 29:24     Criminal 5:4 7:5     3:10               6:11 7:4,11,12
 citizen 26:4        concerns 21:6         10:20 11:1       detail 13:10         10:8 11:2
 City 1:8 2:11,14      51:16 52:2,24     Crivello 49:12       52:22              12:24 14:2,5,6
   4:15 7:22 15:1    concussion          cross 19:15 20:7   details 15:3         16:16 22:25
   15:7                31:20               20:16              18:14 36:15        39:24 46:2,6
 civilian 28:9,11    conduct 24:11       current 5:3 25:9     37:13 38:20,22   divisions 10:18
 claims 23:7           41:3              currently 4:25     detective 13:13      10:21
 clarification       confident 13:22     CV 1:6               13:16 14:21      document 3:14
   16:3              confidential 3:7                         22:10 25:4         3:17
 clarify 21:14         3:10 27:8                 D            28:10 33:4,5,8   documentation
   42:9 45:11,24       53:23,24,25       D 2:18 4:1           33:24 36:6,25      3:16 37:12
 clear 11:3 17:15    consequences        date 52:8            37:24 42:1       documented
   17:17 42:24         49:10             dates 6:21 9:11      45:13 46:23        15:24 16:1
 clearance 18:24     considered          Dave 51:17           47:17,20,25        41:9
 code 36:10            26:24 29:13       day 28:24 30:14      48:5,13,17,21    documents
 cold 32:11            30:24               32:10 40:13        49:1,6,8,13,18     16:19 18:5
 colloquialism       consists 26:1         47:5               49:22,25 50:9    doing 15:15,18
   17:25             constraints         days 19:3 32:14      50:13,19 51:11     19:6 23:5 32:2
 come 6:3 14:7         22:16             deals 34:2           52:25            door 17:9,11
   14:14 15:19       contacted 41:10     December 18:16     detectives 5:19    Drive 2:8
   16:17 35:19       contained 24:23     decided 47:15        7:14 9:21 10:9   driver 39:9,11
   37:11 50:3,4        25:5 53:6         decisions 47:10      10:11,15,17,18   driving 38:15
 comes 24:12         contempt 47:14      dedicated 13:23      38:14 39:24      Drug 7:12
   34:21 46:9,10     contrary 39:5       Defendant 1:9      determination      drunk 14:14
 command 17:13       conversation          2:15               38:17              38:11
   17:16 19:21         36:22             degree 11:10,12    determine 46:6     duly 4:5
   20:3,4 21:1       conversations         11:16            different 7:2      duties 5:10 9:17
   31:8 35:6 40:6      36:24             denied 20:10         10:6,18 39:16      10:6 34:1
   46:17             convey 26:11        department           39:21,25 40:24     44:13,19
 Commander             32:5                3:18 5:1,11,14     44:4 45:25       duty 28:18
   46:10             conveyed 24:14        8:6 9:14,24      differently          35:15,19,22
 commanders            37:6                13:25 14:1,3       50:16,22         D.A 22:15
   17:15             cop 17:25 18:25       14:23 25:10,21   direct 16:4,5
 Commission          copy 17:6 51:14       26:6,14,20         21:9 30:17,25            E
   50:10               51:21               28:23 29:13      direction 39:3     E 2:1,1,18 3:1
 committed           correct 24:2          30:5 35:15       directly 10:12       4:1,1
   17:25 18:25         27:23 37:23         44:1,17,19         15:17 19:20      early 25:20
 comp 36:14            44:23 53:2          46:8 53:13,15      21:9 25:12       easily 12:5
   51:17             counsel's 43:25     department's         41:11            east 39:5
 compelled 34:20     couple 11:20          21:20            discipline 3:17    EASTERN 1:2
 complaining           22:8 36:17        depend 34:5          37:11 43:1,4     easy 12:2
   50:10,14,24         40:4 52:7         dependent 22:7     discriminated      ECF 18:13
 complaint 13:25     court 1:1 33:23       36:13              14:23            education 11:6
   14:4,7,13           34:11 35:6        deposition 1:14    discrimination     effect 19:8

Halma Reporting Group, Inc.                414-271-4466                    One Group; One Vision
  Case 2:16-cv-01089-WED Filed 06/21/19 Page 16 of 22 Document 86-46
                                        Exhibit 46
LEWANDOWSKI V. CITY OF MILWAUKEE
JOHNNY SGRIGNUOLI                                                                  February 28, 2019
                                                                                             Page 56

 efforts 18:17       e-mails 19:13        forward 51:14      handles 27:1          45:21
 eight-hour                                 53:11            Hanley 18:20        identify 26:12
   22:19                      F           forwarded 25:1       28:3 53:9         ID'D 3:2
 either 14:7         face 49:10           four 28:25         happen 45:7         immediate 21:6
   16:18 26:12       fact 7:17 11:19      Frank 2:11           53:18               31:7
   32:4 37:10          20:9 38:1          frankly 7:20       happened 28:14      Immediately
   44:1              factors 36:13          24:11,15 31:1    happens 23:17         5:12
 employed 4:25       fair 43:24           friend 12:4          29:12             impose 43:4
 Employee 3:7        fairly 9:13          friends 26:18      hard 5:21,24        inadvertently
 EMPLOYMENT          familiar 19:1        front 24:19          9:11 13:10          52:15
   2:2                 52:22              full 46:9          hard-working        incident 18:3
 engaged 41:4        far 5:24 7:21        fully 45:18          13:13               23:13 24:22
 entire 7:21,22        9:12 25:1 26:3     further 29:3       headaches             38:10 40:23
 equipment 43:9        31:8 42:20                              49:23               42:11,17 46:14
   45:16               51:16                     G           healthy 37:7          47:20 48:22,24
 essentially 8:4     fashion 46:7         G 4:1              hear 14:19            49:3 53:4
   9:19 30:1         favor 47:15          gap 28:17            29:21 30:14       incidents 22:13
   41:12             February 1:19        gender 50:17,23    heard 17:10           40:24 41:16
 estimate 4:18         48:12              general 21:22      hearing 25:16         42:1,5,9 45:12
   4:20 8:17         federal 7:18         generally 13:24      27:10,11,14         45:25
 evaluation            10:3                 28:6             hearings 33:23      included 15:9
   16:23             fellow 29:17         getting 12:14      Heins 2:2,4,22      independent
 evening 23:9          30:3                 18:22 34:25        2:24 3:22 4:8       13:22
 eventually 7:25     felony 22:11           36:9,12            12:14,18 16:6     indicate 21:16
 evidence 20:9       female 39:11         give 4:9,13 6:9      16:9,11 20:14       24:8 28:13
 exact 6:20 9:11     field 44:13,22         21:22 22:8         27:18 31:23       indicated 16:20
   37:13,18          file 3:7 44:11       given 42:16 50:5     43:11 46:18,21      24:25 33:4
 exactly 6:23          51:22              giving 37:11         53:22             indicates 18:18
   28:2 32:5         filed 14:22 15:2     Glen 2:3           hell 19:9             19:3
   40:14               15:5               go 4:24 6:22       help 27:6 40:3      indicating 18:22
 exam 48:7 50:6      files 53:3             16:10 17:3,13    helped 33:19        indirect 16:13
 examination         filled 35:3            20:11 21:8       helps 17:23         indirectly 25:13
   2:20 4:7 50:1     financial 27:6         23:17 31:24      HIDTA 7:13 9:25     individual 17:24
 examined 4:5        find 18:15             32:7 34:13,25    High 7:12           individuals
 examples 22:8       fine 7:1               47:3 51:21       highest 11:5,10       19:22 20:2
 exchange 27:8       Fire 50:10             53:12,14         highly 41:11        informant 18:15
 excused 35:10       firearm 45:16        goes 13:11 35:5      53:7              information
 exhibit 3:2,3,4,5   first 4:5 27:25      going 9:8,11       Hines 24:1,8          12:15 24:13
   3:7 23:20,24        51:14                19:20 20:8       hit 14:14 29:23       25:5 26:11
   24:23 25:5        fitness-for-duty       22:20 23:19      hold 5:20 47:14       41:8,9 53:5
   51:2,8,24           50:6                 27:15 33:3       home 23:3,8         informed 29:10
   52:13,15 53:6     fit-for-duty 50:1      46:4 51:1,5        28:19 31:25       informing 43:9
   53:20,21,22       Floor 2:13           good 4:9 11:14       32:18 44:3        initially 6:19 8:2
 exhibits 3:23       Flynn 14:14          graduate 11:7        45:2,4 47:3,6,8     8:6
   4:2                 17:7,9 18:21       granted 35:8         47:22,25 48:5     initiative 9:25
 expected 17:12        19:20              grants 22:12         49:6              injunction
   21:11             FMLA 35:23,24        group 27:4         homicide 10:23        27:10
 expend 22:12          36:21 51:16        guessing 4:22      honor 43:17,19      injured 29:22
 expert 35:24        follows 4:6            5:23             hours 28:23,25        30:3 32:9 33:8
 explained 30:22     follow-up 15:13      guidance 51:25       40:13               34:8,10 35:4
 extent 22:6 39:7      39:1               gun 40:18          house 14:14           35:15,19,21,22
 extra 13:12         foot 27:3            Guy 49:16          hurt 30:9 34:2        36:1,3
 eyes 49:16          force 8:24 26:4                           34:23,24          injuries 28:8
 e-mail 17:6 19:4    forced 34:18,19             H                                 29:18 31:16,17
   19:6,19,23,25       34:20              H 3:1                      I             31:19 33:10,21
   21:1,9            form 35:2            hallway 19:5       IAD 3:3               35:11 36:8
 e-mailed 18:19      format 52:22         handled 28:12      identification      injury 34:16,18

Halma Reporting Group, Inc.                 414-271-4466                      One Group; One Vision
  Case 2:16-cv-01089-WED Filed 06/21/19 Page 17 of 22 Document 86-46
                                         Exhibit 46
LEWANDOWSKI V. CITY OF MILWAUKEE
JOHNNY SGRIGNUOLI                                                                  February 28, 2019
                                                                                             Page 57

   35:17                     J           Lane 2:3            lieutenant's         14:1 26:20
 inquire 36:18       JANET 2:4           LAW 2:2,7              15:19 48:7        27:9,16 44:17
 Inspector 46:12     January 22:20       lawsuit 18:5        life 20:18           46:6 49:5
 instance 41:19        22:24 27:21         23:8              line 3:15           members 10:22
   47:7                31:11 37:1        layers 21:5         LLC 2:2              10:23,24 24:12
 instances 42:6        52:25             leadership 11:9     long 4:17 5:6,20     27:4,8 29:13
 instruction 39:4    Jason 32:3          learned 30:16          6:8,16 8:10       30:4 44:1
 Intelligence 7:4    jheins@heinsl...    leave 51:16            11:23 12:6       member's 43:9
 Intensity 7:12        2:5               led 40:22 41:16        32:7             memo 3:5 23:25
 interact 24:12      job 12:23 44:19       42:5 45:13,25     longer 32:15         24:6 49:9
 interacting 37:2    Johnny 1:15         legally 34:20          51:18             51:11 52:8
   37:5                2:21 4:3,11       Leibold 6:6 29:8    look 49:15 52:12    memorandum
 interactions        Juanita 28:10       letter 48:22 49:1      52:20 53:20       24:25
   41:20               28:10             let's 4:24 34:9     looking 24:3,19     memorandums
 interest 22:5       judge 41:3,5,6,8    level 11:5 21:8     looks 51:21          9:25
   30:4,8              41:12 46:13,22      27:3 43:4            52:14            memos 50:8
 interested 7:1        47:4,13 49:1      levels 16:9         lot 10:25 22:16     mentioned 10:7
 interject 27:15     June 52:9           Lewandowski            36:13 39:23,24    15:7 16:13
 Internal 5:22       jurisdiction          1:4 3:5 4:14,17      39:25             20:25 33:1
   7:6 8:10,18,25      7:19,22             12:20 13:3        Lough 18:20          34:12 40:4
   9:4 14:5,6,17     J-O-H-N-N-Y           14:8,13,22           40:14             41:15 42:4
   15:4 24:10          4:11                15:16 16:12,21    lucky 9:15           46:13
   46:2,5,11,16                            18:14 19:19                           Mequon 1:19 2:3
   53:11,16                  K             20:16,19,22              M            Michael 23:25
 intervening 20:2    KAPARIS 1:24          21:13 23:3,7      making 22:2         Midwest 7:20
 intervention        kept 45:21            23:16 25:4,15      47:10              Mike 49:12
   25:21             kind 5:24 16:20       27:22 31:12,19    male 41:6           mile 13:12
 investigate           37:12 41:20         31:25 32:22       manage 9:23         Milwaukee 1:8
   30:18,20 33:19    knew 39:7             33:4,14 36:6      Management           2:13 4:15,25
 investigates        know 5:21 6:23        36:25 38:4,7       3:3                 5:10,14 7:22
   14:3                6:24 12:3 13:8      38:10 39:16       March 8:7,9          8:5 9:24 11:17
 investigation         13:16 15:1,3        40:5 44:24        marked 4:2          minimizing 22:6
   5:4 7:5 10:20       18:8 25:7,8,9       45:13 46:23        23:19 51:1         minutes 40:4
   11:2 38:19          25:22 26:9,9        47:17,21 48:13     53:24              misconduct
   42:12 46:15         26:17 27:3          48:17,21 49:1     Marquette 11:7       41:13 42:11
 investigations        28:5 29:11          49:8,13,18,22      11:19              mobile 34:3,17
   5:16 6:11 10:8      31:2,18,21,22       49:25 50:9,13     married 11:21        34:24
   22:11,25 24:11      31:24 33:1,11       50:19 51:11        12:4,6             mobility 34:15
   24:13               34:22 35:24         53:1              master's 11:12      moment 20:25
 involuntary           36:5,6,13,15      Lewandowski's       math 11:14 12:5      34:12
   49:9                38:1,20 39:12       15:22 30:25       matter 27:6,7,7     monitoring 22:2
 involved 25:3         40:15,24 41:21      32:18 40:17        34:21               26:3
   27:22 29:18,22      41:22,24 42:9       42:1 47:25        matters 26:16       month 33:15
   53:1                42:10,12,14         48:5 49:6         MBA 11:13           months 6:9
 involves 43:8         43:10 45:7,24     liaison 10:3        mean 15:24           36:18 52:7,11
 involving 29:12       46:3 49:14        lieutenant 5:14      17:12 26:18        morning 4:9
   40:25 42:1          50:5,7,19           6:5,10,12 7:7      34:7,19 39:18      MPD 10:12
   44:22 53:13       knowing 29:5          7:23 8:14 9:9      40:2 43:21         municipal 2:12
 IOD 36:9,11,21      knowledge             9:22 10:7          44:9 45:4           35:13
 IOD/FMLA 3:5          25:19 48:15         18:20,20,21       meaning 44:3
 issue 16:20                               24:24 28:3,5      mechanism 35:9              N
                     known 4:17 8:24
   26:21               12:19               28:24 29:2         35:12              N 2:1,18 4:1
 issued 3:18         Kurt 6:6 29:8         31:3,5 40:10      medical 50:3        name 4:9 18:1
 issues 15:21                              40:11,12,14        51:15,16 52:1        25:8 39:13
   26:8 37:6 46:3             L            52:5 53:8,9       Melanie 25:7        named 17:20
 issuing 34:22       L 2:4               Lieutenants          48:10,14,16        Narcotics 7:11
                                           28:2              member 13:24        narrative 53:8

Halma Reporting Group, Inc.                414-271-4466                      One Group; One Vision
  Case 2:16-cv-01089-WED Filed 06/21/19 Page 18 of 22 Document 86-46
                                        Exhibit 46
LEWANDOWSKI V. CITY OF MILWAUKEE
JOHNNY SGRIGNUOLI                                                               February 28, 2019
                                                                                          Page 58

 necessary 22:1      13:20,24 14:21    overseeing         person 6:7 18:16    presentation
 need 27:6 53:23     15:7,13,21         12:25               19:24 21:2          22:14
 negatives 17:2      16:8,18 17:5,9    oversees 51:15       31:4 34:22        prior 5:9,12,22
 Neighborhood        17:20 18:2,7      overtime 21:21       40:6 43:12,13       9:7 15:2 42:15
   8:24              19:3,12,18         21:22 22:3,6,9    personal 12:14        42:18
 never 16:3 17:10    20:22 21:12,19     22:13               26:7,15,21        private 10:3
   42:21,21 49:21    22:8,20 23:3,7                         27:6              problem 20:1,5
   50:15             23:16,19,22               P          personality-wi...     37:5
 night 23:4,10       24:5,22 25:9      P 2:1,1,11 4:1       13:21             problems 18:22
   28:21             25:15,20,25       page 2:20 3:15     personally 13:5       37:2
 Nineteen 11:24      26:6 27:10,21       24:2 52:14         13:20 15:10       process 25:2
 nonadministr...     28:20 29:1,9      pages 1:16 3:11      21:12 29:23       productive 22:3
   45:15             29:12 30:16,24      23:24 53:25      personnel 7:17      Professional
 normally 45:17      31:5,11 32:2      paid 35:21,23        10:2,13 14:4        1:25
 north 2:12 7:25     32:12 33:3,14       36:2,3,10,12       24:12 28:9        professionally
   8:3 39:3          33:17 34:4,12     paperwork 32:5     person's 43:15        13:6,8
 note 29:17          34:24 35:15,19      40:7 41:23       phone 28:1          promoted 6:12
 noted 26:17         35:22,25 36:6       44:11,20           44:12 47:12         7:7 9:8
 notes 53:9          36:17,24 37:14    part 7:5 8:18      PHYLLIS 1:24        property 10:25
 notice 26:19        37:21,24 38:3       18:4,11 22:13    physical 9:20         44:8
 notified 41:2       38:14,17,21         22:21,23 23:7    place 52:1          provides 26:22
 N-word 47:18        39:15 40:1,22       30:13 38:19      Plaintiff 1:5 2:6   proximity 39:2
                     41:7,15,25          53:23              4:4               public 10:4
         O           42:19 43:7,12     particular 7:10    please 4:10         purpose 32:2
 O 4:1               43:18,20 44:9       14:2 18:12       point 5:25 9:19     pursuits 26:4
 Oaks 2:3            44:15 45:2,23       24:22 29:16        27:21 37:15       pushed 35:6
 object 20:8         46:13 47:3,9        40:23 51:24        40:16 52:4          41:1
 observe 37:1        48:17 49:5,8        53:4             police 4:25 5:11    p.m 1:20
   38:7              49:25 50:8        partner 28:10        5:14 8:6 9:22
 obviously 11:15     51:7,20 52:3,7      38:25              9:24 10:5 24:9            Q
   16:10             53:5,13,17,20     partners 10:4,4      26:24,25 27:23    question 15:13
 occasion 17:5     once 41:22,24       patrol 7:3           28:9 40:17         16:2 19:18
   32:18 48:1,12     41:24 47:8        pay 35:20,20         43:2,6,12,20       20:13 23:12,13
 occasions 35:25     49:14               36:7               44:2,10 46:8       29:20,25 33:20
 occur 9:21        ones 41:17          payroll 36:10        48:2,3 50:10       34:8,13 42:3
 occurred 8:2      on-duty 35:17       pays 13:10         police-related       43:25
   39:4,8 48:3     open 17:9,11        Pederson 2:14        44:13             quite 7:20 24:11
 offer 26:6        operations 9:20       2:23 27:15       policies 17:19       24:14 31:1
 office 2:11 15:1    9:21 44:14          42:23 43:7         26:14,17
   15:8 37:9 40:5 order 6:25 19:23     peers 52:3         policy 17:9,12              R
   48:4 50:9         25:17 37:19       people 21:11         21:20,23 30:19    R 2:1,9 4:1
 officer 21:24       40:25 41:22         26:12,18 27:5    poorly 19:22,24     rank 31:1,5
   22:9 26:23,25     42:16 43:5          46:5               21:2              ranks 27:4
   29:21 36:1        45:10 49:8        perform 30:14      portion 7:23        rationale 40:25
 officers 9:22     orders 34:11          44:12            position 5:3,20     read 51:4
   26:3,7,15,15      50:3              performance          39:16             really 5:23 6:22
   29:17,17 30:3   original 3:22,23      15:15,22,25      positives 17:2        28:12 39:6
 OFFICES 2:7         3:23                16:14,19,20      possible 22:6       reason 15:11
 off-duty 34:5     outcome 42:13         17:4               24:20 28:4          20:6,15 37:17
 oh 4:20 25:22     outliers 26:3       performed 16:15      49:24               37:18
 Okay 4:24 5:9     outside 21:1          39:24            POST 27:1,2         reasons 35:3,14
   5:20 6:10 7:3,9 outspoken           performing           49:5              reassign 39:15
   7:23 8:5,8,16     13:22               44:19            powers 40:17          39:20
   8:18 9:2,10,17 overlooked           period 14:12         43:2,6,12,20      reassigning
   10:7,14 11:18     24:16               31:12 32:15        44:2,10 48:2        39:19
   11:21 12:2,19   oversee 9:19,23       33:12            PRACTICE 2:2        recall 6:23 8:20
   13:2,9,14,18      31:10             persistent 13:11   present 20:1          13:19 14:9,12

Halma Reporting Group, Inc.              414-271-4466                     One Group; One Vision
  Case 2:16-cv-01089-WED Filed 06/21/19 Page 19 of 22 Document 86-46
                                      Exhibit 46
LEWANDOWSKI V. CITY OF MILWAUKEE
JOHNNY SGRIGNUOLI                                                                 February 28, 2019
                                                                                            Page 59

   14:16,25 15:21    relevance 12:12     retired 6:4         sector 10:4          39:12
   16:18,22 17:3     remember 5:24       RETTKO 2:7,9          12:24            simply 43:5
   17:5,8,20 18:6      6:20 9:11 14:9      12:12,16 16:2     see 14:7 50:8      situation 22:7
   19:6 23:3,13        17:2 18:1,6         16:8 20:8         seeing 14:12,16      22:15 30:21
   23:16 24:6,22       28:17 32:10,10      31:21               16:18            situations 44:16
   24:24 25:4,15       33:13 37:13       return 33:14,16     seen 15:18         six 6:9 12:20
   28:6 29:5,9         39:22 40:8        returned 37:15        16:24 51:2,8     skip 20:4
   30:19 32:5,16       42:20 45:1          37:24             send 19:19         skipped 19:23
   32:17 36:17,22      49:7,24           reversal 3:17         27:13 49:5       slang 21:15
   37:6,9,18,24      remove 52:17        review 15:16,25     sending 20:25      Smith 18:21
   38:10,14,21,21    reorganizations       23:20               23:3 24:6 44:3     32:3 47:7
   38:24 39:9,13       8:12              reviewed 18:4       sense 9:20         snow 32:13
   40:5,22 41:1,7    rephrase 29:19        53:15,18          sensitive 10:24    someone's 30:9
   41:10,18,25         33:20             reviews 16:14       sent 3:22 9:3        34:15,23,24
   42:14,15 45:16    report 3:4 23:5       16:19               17:6 19:4,25     soon 12:22
   45:18 47:9,11       23:9,10 24:14     right 5:6,18 9:14     21:2,9 23:8        28:15
   47:16,17,19,20      52:23,24 53:3       11:15 12:19,21      24:24 45:2,4     sorry 18:1 19:2
   47:24 48:12       reported 41:12        14:24 16:6          48:21 50:1         52:10,19
 receive 18:24       Reporter 1:25         17:1,11 18:4        51:14,17         sort 40:18
 received 11:10      reporting 31:8        18:10 20:1,19     sentence 25:25     sound 12:21
   17:6 18:15        reports 15:19         21:12,25 23:1     sergeant 6:15,16     19:1
   25:23 26:2,5        22:14 24:17         23:23 24:3,4        6:18 8:13 9:6    speak 10:17
   29:1 33:25        reprimand 21:13       24:18 28:22         9:22 24:9 31:9     30:6 46:23
   35:17 36:7          21:14 32:22         29:4,14 30:5,7      31:10 53:7         49:6
   41:8,9 45:9       reprimanded           31:6,20 33:6      sergeant's 24:10   speaking 13:24
   46:22               23:9                34:17 35:9        serious 29:13        25:4 37:2,5
 receiving 47:4      request 3:14          36:4 40:16        seriously 30:9       46:13
   51:10               26:13 35:2,9        44:20 45:11       serve 6:8 41:22    specific 7:17
 recess 46:20          35:12 53:17         52:12             serving 37:11        13:4 14:10
 recollection        requesting 3:17     robbery 10:24       setting 37:8         26:2 36:10,22
   17:23             requests 27:5       Robert 25:18        seven 12:20          40:2
 recommend           require 51:25       ROBIN 2:13          severe 28:8        specifically
   39:19 53:11       required 33:18      role 24:10            30:21 33:10        15:24 23:24
 record 3:3 4:10       33:22             roughly 12:11       Sgrignuoli 1:15      27:17,19 31:18
   18:11 42:23       requires 22:18      rpederson@mi...       2:21 4:3,11        41:2,7
 refer 23:23         residence 32:3        2:14              Shannon 1:4        specifics 14:25
   46:15             resolve 21:7        rule 34:1             4:14,17 12:19      37:7,9 45:18
 reference 18:13     resources 26:10     rules 48:18           13:2 14:8,13     spell 4:10
 referred 42:12      respond 27:5        run 41:20             15:2,16,22       spend 8:10
   46:14             responds 53:3                             16:12,21 19:19   spent 8:13,14
 referring 18:10     response 3:18               S             21:13 25:15      spoke 38:8
   40:19 48:23         51:10             S 2:1 3:1 4:1         28:9 38:16         45:12
   52:25             responsible 7:21    sake 19:18          shift 22:19        squad 3:4 27:23
 reflect 19:22         10:12 15:15,17    Salazar 51:18,23      28:24 40:13      squads 53:14
   21:2              rest 25:2             52:3              shifted 9:13       staff 40:6
 reflects 19:24      restraining         saw 16:14           short 6:19 14:12   start 8:5 13:6
 regard 29:3           25:17             saying 27:16          46:18              34:9
 regarding 15:2      restructured          47:16,19          shortly 11:20      state 7:20 35:13
   53:9                5:17              scene 31:2 53:4       46:23            STATES 1:1
 Region 7:20         restructuring       school 11:9         show 23:19 44:7    status 25:9 32:4
 Registered 1:25       8:1               science 11:18         51:1               34:5 35:16,19
 regularly 9:13      result 31:11        Scrignuoli 3:16     sick 36:14           36:9,11,19,20
 relate 52:16          42:14             second 4:20         side 7:25 8:4      steps 29:3 30:18
 related 33:25       retaliate 50:13       29:16             signature 16:25    Stigler 25:1
   34:16 35:17       retaliated 50:23    section 35:7          24:2,21          stint 9:4 22:21
   42:7              retaliation           50:3 51:15        signed 51:4          22:23
 relates 34:14         50:11               52:1              significant        Strike 22:24

Halma Reporting Group, Inc.                414-271-4466                     One Group; One Vision
  Case 2:16-cv-01089-WED Filed 06/21/19 Page 20 of 22 Document 86-46
                                        Exhibit 46
LEWANDOWSKI V. CITY OF MILWAUKEE
JOHNNY SGRIGNUOLI                                                                February 28, 2019
                                                                                             Page 60

 stutter 38:7          48:1,19           testimony 4:14       14:11 39:22      visit 31:24
 submitted 3:16      suspending            42:2,20            40:13            vs 1:6
 subordinate           42:25 43:1,2      Thank 11:4         Turcinovic
   10:2 31:2         suspension          thing 5:19 40:18     24:24                 W
 subordinates          40:20,22 41:16    things 22:17       twice 41:23      Wagner 6:5
   20:3                42:5,10 43:3        27:7 39:23       two 16:9 25:25   want 13:5,7
 subpoena 33:23        43:15 44:2,2      think 4:18 8:22      32:7,21 33:15   23:23 24:3
   34:7,9,21,22        45:6,14 46:1        8:22 9:3 12:20     43:25 47:5     wanted 18:16
   34:25 35:10,13      46:10               13:17 14:11        50:25           47:14
   38:5 43:14,17     suspensions           15:11 16:13      two-and-a-half   wants 30:14
   49:20               44:1,5,25           19:24 20:17        8:15           warrant 17:7
 subpoenaed          sustained 31:19       24:15 27:7,20    two-page 23:25    18:18
   34:4,20 43:19     Swanson 41:5          29:19 33:13,16   type 13:25 26:5  wasn't 24:16,20
 subpoenas 33:25       46:22 47:5          34:21 38:9,16      44:16,24 45:6   37:4 38:19
   34:11             sworn 4:5             39:22 40:13      types 27:5 43:25  41:23
 subsections         S-G-R-I-G-N-U...      47:2 50:16                        way 13:15 16:1
   11:1                4:12              Thomas 24:1,8              U         22:4 29:23
 substance 28:6      S.C 2:7             thorough 13:12     ultimately 16:16  30:5 37:3
 suicide 17:25                           thought 41:15        17:24 18:23    week 32:21
   18:25                      T            41:18 42:4       undergraduate    weeks 11:20
 Suite 2:3,8         T 3:1               three 12:10          11:16          went 6:21 8:23
 supervise 10:1      take 6:9 21:6         28:25            understand 4:13   8:25 32:3,6,18
   10:11 25:12         29:3 30:17        time 6:20 8:13       29:19 34:8      47:6,7,7,25
 supervised 10:8       40:17 45:17         8:14,15,18         42:3 45:5       48:13
 supervising           46:18 48:6          14:7,12 19:5     understanding    west 2:3,7 39:3
   10:15               51:6,10,13,23       22:16 28:17,18     10:1           we've 25:23
 supervision           52:12 53:20         28:22 29:7       unexpected        48:23 51:1
   16:13 21:5        taken 45:16           30:25 31:13        22:13           52:24
   30:17 44:25         46:20               32:15 33:12,17   unfortunate      whichever 13:6
   45:3              talk 13:5 44:4        34:6 36:14,14      30:13          wide 9:15
 supervisor 16:4       47:3 49:12          36:14 37:4       unhappy 21:16    Wilkinson 25:18
   16:5 21:7         talked 19:5           38:15 51:6,19    UNITED 1:1       WILLIAM 2:9
   28:16 30:20,25    talking 14:4        times 5:17         University 11:7  Wisconsin 1:2
   31:6,7 37:8         40:7 43:1           49:14            unpaid 35:23      1:19 2:3,8,13
   39:1,6 53:3       task 8:24 30:13     tip 18:15          unsuccessful     witness 2:10,20
 supervisors           39:21             title 5:10 6:11      18:19           4:4 12:17
   15:23 22:1        tasks 39:25           24:20            unusual 41:11     20:12 31:22
   25:23 30:23       team 26:25 27:1     today 4:13         use 17:24 21:15   43:3,8
 supervisory           27:2,9            told 39:6 42:25      26:4           witnessed 42:21
   31:1              tell 19:12,15         47:13            usually 28:23    woman 14:24
 supervisor's          20:6,15,19,22     topic 25:24        UWM 11:17        words 19:8
   21:10               28:16 29:6        total 8:15                          work 5:4 7:14,16
 support 26:25         47:12 48:6,9      Trafficking 7:12           V         10:2 11:1 17:3
 sure 4:11 8:21        48:17 49:15,22    train 21:10        vacation 35:5     26:16,21 27:7
   20:15 22:2        telling 23:16       training 25:21       36:14           28:22 31:12,15
   24:3 28:2           47:9,17             25:23 26:1,2,5   vaguely 47:24     32:9 33:12,14
   33:21 51:6        temporary             26:6,9           variety 9:15      33:16,17,21
 suspect 17:20         25:16             transcript 3:22      10:6 22:12      36:1,3,7,18,19
   18:24 47:18       term 20:18            3:23 53:24         27:4,7 35:3,14  37:14,25 44:3
 suspend 37:14       testified 4:5       transfer 39:18       44:4 45:25      44:22 45:3,4
   42:16 43:5        testify 33:18,23      39:19 49:9       various 8:11      46:2 47:22
 suspended             34:1,4,10,18      treated 50:16,22     18:18          worked 7:4,6,6
   37:22 40:20         35:1 43:13,21     TRO 27:11          verbally 32:22    12:23 13:1
   41:19,21 43:13      48:9,14 49:19     trouble 38:4       verified 16:24    33:24 40:13
   43:20 44:6,6,9    testifying 25:16    try 33:14 45:11    versus 4:15       51:18
   44:10,18 45:2       32:23 38:4,11       48:25            violated 48:18   worker 13:10
   45:14,19 46:7       42:8,22 48:18     trying 4:18        violent 10:22    working 7:15

Halma Reporting Group, Inc.                414-271-4466                    One Group; One Vision
  Case 2:16-cv-01089-WED Filed 06/21/19 Page 21 of 22 Document 86-46
                                        Exhibit 46
LEWANDOWSKI V. CITY OF MILWAUKEE
JOHNNY SGRIGNUOLI                                              February 28, 2019
                                                                         Page 61

  15:4 16:12         1994 8:7                       9
  22:18 31:3                              99 2:23
  38:2 44:18                 2
 workman's           2 3:4 8:23 52:13
  51:16                53:6
 wouldn't 25:2       20 6:22
  29:11              2000 6:17,19
 wrapping 11:19        12:1,4
 write 19:9,12       2009 6:17 8:19
  49:9               2012 4:21 12:21
 wrong 19:9          2013 12:21
 wrote 49:1          2014 18:16
                       21:19 23:25
        X            2015 5:8,9
 X 2:18 3:1            21:20 22:20,24
                       27:21 31:12
         Y             37:1 48:12
 Yeah 15:14            52:25
  52:11 53:10        2019 1:19
 year 5:23,25        23 3:3
 years 6:22 8:15     28 1:19
  11:24 12:20
 year-and-a-half             3
  5:23 6:1           3 3:5 6:21 7:3,25
 yell 21:15            8:2 51:2,8,24

         Z                   4
 Zeidler 2:12        4 2:22 3:7 8:1,3
                       23:24 53:21
         0           47 18:13
 07 9:7
 08 9:7                      5
 09 9:1,3            5 7:7,8,25 8:2
                       9:8 23:24 24:2
         1           51 3:5
 1 1:16 3:3,15       52 3:4
   23:20 24:23       53 1:16 3:7
   25:5              53005 2:8
 1st 22:20,24        53092 2:4
 1-4 4:2             53202-3653
 1:00 1:20             2:13
 10 3:15 9:1         54 3:11
 10,000 27:3         54-106 53:25
 10:00 1:20          56 3:15
 100 2:24
 1001 2:2                    6
 101 2:3             6 6:19 7:3 18:16
 106 3:11
 1089 1:6                    7
 11 9:1              7 8:1,3,22 23:25
 13 4:21 12:17       7th 2:12
 14th 8:9            7:00 28:24
 15 12:17
 150 2:8                    8
 15460 2:7           8:00 28:25
 16 1:6 12:17        841 2:12
 19 31:11

Halma Reporting Group, Inc.                 414-271-4466   One Group; One Vision
  Case 2:16-cv-01089-WED Filed 06/21/19 Page 22 of 22 Document 86-46
                                         Exhibit 46
